 



Exhibit 10.19
Execution Version
PURCHASE AND SALE AGREEMENT
BETWEEN
BMC SOFTWARE TEXAS, L.P.
AND
BMC SOFTWARE, INC.
AS SELLER
AND
TPG/CALSTRS, LLC
AS PURCHASER
June 6, 2006
2101 CITY WEST BLVD.
HOUSTON, TEXAS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
Section 1.
  Sale and Purchase     1  
 
           
Section 2.
  Purchase Price     2  
 
           
Section 3.
  Earnest Money     2  
 
           
Section 4.
  Delivery of Information by Seller     2  
 
           
Section 5.
  Right of Inspection     4  
 
           
Section 6.
  Title     5  
 
           
Section 7.
  Representations, Warranties, and Covenants     6  
 
           
Section 8.
  Conditions to Closing     9  
 
           
Section 9.
  Closing     10  
 
           
Section 10.
  Prorations and Closing Costs     13  
 
           
Section 11.
  Destruction, Damage, or Taking Before Closing     17  
 
           
Section 12.
  Termination and Remedies     17  
 
           
Section 13.
  Indemnification     19  
 
           
Section 14.
  Miscellaneous     21  

i



--------------------------------------------------------------------------------



 



GLOSSARY OF DEFINED TERMS
     The location of the definition of each capitalized term used in this
Agreement is set forth in this Glossary:

     
Act
  Section 14(h)(2)
Additional Rents
  Section 10(a)(2)
Affiliate
  Section 7(c)
Agreement
  Preamble
Ancillary Rights
  Section 1(e)
Bill of Sale
  Section 9(b)(2)
BMC Building One Lease
  Section 9(b)(5)
BMC Building Two Lease
  Section 9(b)(6)
BMC Inc.
BMC Lease Agreements
  Preamble
Section 9(b)(7)
BMC-LP
  Preamble
Buildings
  Section 1(b)(4)
Business Day
  Section 6(a)
Campus Land
  Section 1(a)
Claims
  Section 14(h)(1)
Closing
  Section 9(a)
Closing Date
  Section 9(a)
Closing Documents
  Section 7(e)
Closing Month
  Section 10(a)(3)
Confidentiality Agreement
  Section 5(b)
C&W
  Section 10(d)
Documents
  Section 4(c)
Earnest Money
  Section 3
Effective Date
  Preamble
Excluded Property
  Section 1(c)
Fixed Rents
  Section 10(a)(2)
Garages
  Section 1(b)(8)
Halliburton Tenant Lease
  Section 7(g)
Improvements
  Section 1(b)
Indemnified Party
  Section 13(d)(1)
Indemnifying Party
  Section 13(d)(1)
Information
  Section 4(c)
Losses
  Section 13(a)
Mandatory Cure Liens
  Section 6(b)
Occupancy Agreements
  Section 1(d)
Operating Expense Recoveries
  Section 10(a)(4)
Other Land
  Section 1(f)
Owner Records
  Section 4(d)
Permitted Encumbrances
  Section 6(a)
Person
  Section 14(f)(2)
Personalty
  Section 1(c)
Property
  Section 1
Property Agreements
  Section 1(e)
Purchase Price
  Section 2
Purchaser
  Preamble
Purchaser Claims
  Section 13(c)
Purchaser Indemnified Party
  Section 13(a)
Purchase’s Property Manager
  Section 7(i)
Rents
  Section 10(a)(6)
Restrictive Covenants
  Section 6(c)
Seller
  Preamble
Seller Indemnified Party
  Section 13(b)
Seller’s Knowledge
  Section 7(d)
Services Rents
  Section 10(a)(5)
Special Warranty Deed
  Section 4(b)
Survey
  Section 4(b)
Taxes
  Section 10(a)(1)
Telephone System
  Section 7(f)
Tenant
  Section 1(d)
Tenant Estoppel Certificate
  Section 4(f)
Tenant Lease
  Section 1(d)
Tenant Lease Assignment
  Section 9(b)(3)
Tenant Leases
  Section 1(d)
Tenant Notification
  Section 9(b)(4)
Tenants
  Section 1(d)
Third-Party Claim
  Section 13(d)(2)
Title Commitments
  Section 4(a)
Title Company
  Section 3
Title Policy
  Section 9(c)(7)

ii

 



--------------------------------------------------------------------------------



 



SCHEDULES

         
1(c)
  –   Excluded Property
1(d)-1
  –   Tenant Leases
1(d)-2
  –   Occupancy Agreements
1(e)
  –   Property Agreements
7(a)(8)
  –   Leasing Commissions and Tenant Improvement Allowances

EXHIBITS

         
A
  –   Campus Land
B
  –   Campus Land Plot Plan
C
  –   Other Land
D
  –   Form of Restrictive Covenants
E
  –   Form of Bill of Sale
F
  –   Form of Tenant Lease Assignment
G
  –   Tenant Notification
H-1
  –   Form of BMC Building One Lease
H-2
  –   Form of BMC Building Two Lease
H-3
  –   Form of BMC Building Three/Four Lease
I
  –   Form of Special Warranty Deed
J
  –   Form of Tenant Estoppel Certificate

iii

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (this “Agreement”) is entered into as of
June 6, 2006 (the “Effective Date”) between BMC SOFTWARE TEXAS, L.P., a Texas
limited partnership (“BMC-LP”) and BMC SOFTWARE, INC., a Delaware corporation
(“BMC Inc.”), (BMC-LP and BMC Inc. are collectively referred to herein as
“Seller”), and TPG/CALSTRS, LLC, a Delaware limited liability company
(“Purchaser”).
     In consideration of the mutual covenants set forth herein and of the
earnest money deposits herein called for, the parties agree as follows:
Section 1. Sale and Purchase. Seller shall sell, convey, and assign to
Purchaser, and Purchaser shall purchase and accept from Seller, for the Purchase
Price and on and subject to the terms and conditions herein set forth, the
following:
     (a) the four tracts or parcels of land situated in Harris County, Texas,
described in Exhibit A (collectively, the “Campus Land”), and all of Seller’s
right, title, and interest in and to all rights, privileges (including any
wastewater capacity or wastewater capacity reservations), easements, and
interests appurtenant to the Campus Land, including all adjacent streets,
alleys, rights-of-way, and any adjacent strips and gores of real estate;
     (b) all buildings, driveways (including the private drive immediately south
of the Campus), walkways, wells, fences and all other improvements located on
the Campus Land (the “Improvements”), including the following buildings and
garages marked on the plot plan of the Campus Land and described in Exhibit B
hereto:
          (1) the six story office building known as Building 1;
          (2) the twenty story office building known as Building 2;
          (3) the nine story office building known as Building 3;
          (4) the twenty one story office building known as Building 4 (items
(1) through (4) collectively being the “Buildings”);
          (5) the six-level garage building known as Garage 1;
          (6) the six level garage building known as Garage 2;
          (7) the six level garage building known as Garage 3; and
          (8) the seven-level garage building known as Garage 4 (items
(5) through (8) collectively being the “Garages”);
     (c) except for the property and fixtures listed on Schedule 1(c) hereto
(the “Excluded Property”), all tangible personal property and fixtures of any
kind owned by Seller and attached to or used exclusively in connection with the
ownership, use, maintenance, leasing, service or

1



--------------------------------------------------------------------------------



 



operation of the Campus Land or the Improvements, including the underground
pipes, conduits and similar property and fixtures (the “Personalty”);
     (d) all of the landlord’s or owner’s interest in (i) the leases, demising
space in the Improvements or Campus Land (collectively, the “Tenant Leases” and,
individually, a “Tenant Lease”), including those listed on Schedule 1(d)-1
hereto; and all rents prepaid for any period on or subsequent to the Closing
Date by tenants (collectively, the “Tenants” and, individually, a “Tenant”) and
(ii) the franchises, licenses, occupancy agreements, or other agreements
providing for the use or occupancy of portions of the Campus Land, including
those listed on Schedule 1(d)-2 hereto (the “Occupancy Agreements”);
     (e) to the extent assignable by Seller, Seller’s interest in (1) the
management, construction, maintenance and service contracts or agreements listed
on Schedule 1(e) (all of the foregoing being referred to as the “Property
Agreements”), (2) warranties and guaranties relating to construction, repair or
maintenance of the Improvements or Personalty, and (3) licenses, permits, or
governmental authorizations relating to the ownership or operation of the Other
Land, Campus Land and Improvements (collectively, (2) and (3) being the
“Ancillary Rights”); and
     (f) the tract(s) of land situated in Harris County, Texas adjacent to the
Campus Land, described in Exhibit C, and all of Seller’s right, title, and
interest in and to all rights, privileges, easements, and interests appurtenant
to such land, including all adjacent streets, alleys, rights-of-way, and any
adjacent strips and gores of real estate, and all improvements located thereon
(collectively, the “Other Land”).
The items in (a) through (f) are herein collectively called the “Property”. All
of the Property shall be sold, conveyed, and assigned to Purchaser at Closing
free and clear of all liens, claims, easements, and encumbrances whatsoever,
except for the Permitted Encumbrances.
Section 2. Purchase Price. The price for which Seller shall sell, convey, and
assign the Property to Purchaser, and which Purchaser shall pay to Seller, is
Two Hundred Ninety-Five Million Dollars ($295,000,000) (the “Purchase Price”),
to be paid in cash or cash equivalents as set forth in Section 9(b)(1).
Section 3. Earnest Money. On or before June 7, 2006, Purchaser shall deliver to
Landamerica Commonwealth Title of Houston, 5847 San Felipe, Suite 400, Houston,
TX 77057 (“Title Company”) by wire transfer of immediately available funds the
amount of $15,000,000 (the “Earnest Money”). If Purchaser does not timely
deposit the Earnest Money then upon written notice by Seller to Purchaser this
Agreement shall terminate and be of no further force or effect. Title Company
shall immediately deposit the Earnest Money in an interest-bearing account until
the Earnest Money is delivered pursuant to the provisions hereof. Seller and
Purchaser stipulate that Purchaser’s agreement to so deposit the Earnest Money,
is sufficient consideration to support this Agreement notwithstanding
Purchaser’s rights under Section 5. As used elsewhere in this Agreement, the
term “Earnest Money” shall mean the amount described in this Section 3, together
with any interest earned thereon.
Section 4. Delivery of Information by Seller.

2



--------------------------------------------------------------------------------



 



     (a) Purchaser acknowledges that it has received title commitments from
Title Company in favor of Purchaser covering the Campus Land, the Improvements
and the Other Land (the “Title Commitments”).
     (b) Purchaser acknowledges that Seller has delivered to Purchaser the
surveys of the Campus Land and the Other Land, dated February 17, 2006 prepared
by Prejean & Company, Inc. (collectively, the “Survey”). For purposes of the
property description to be included in the special warranty deed to be delivered
pursuant to Section 9(c)(1) (the “Special Warranty Deed”), the field notes
prepared by the surveyor shall control any conflicts or inconsistencies with
Exhibit A and Exhibit C, and such field notes shall be incorporated herein by
this reference upon their completion and approval by Purchaser and Seller.
     (c) Purchaser acknowledges that Seller has delivered to Purchaser the
following:
          (1) a copy of each Tenant Lease listed on Schedule 1(d)-1 hereto, each
Occupancy Agreement listed on Schedule 1(d)-2, and, based on Seller’s list
provided to Purchaser, the most recent version of the summary term sheet with a
prospective tenant of any portion of the Property (including any related
guaranty or security) with whom Seller is in active negotiations and each
Occupancy Agreement;
          (2) a copy of each Property Agreement listed on Schedule 1(e);
          (3) a copy of the Phase I Environmental reports prepared by Terracon
dated March 27, 2006 covering the Campus Land and Improvements and the Other
Land;
          (4) a copy of the geotechnical report prepared by Haynes Whaley, dated
April 12, 2006 with respect to the fault located on the Campus;
          (5) financial information regarding the Property as follows:
(i) operating statements covering the last three fiscal years prior to the
current fiscal year and (ii) the operating budget for the current fiscal year;
          (6) current schedule of tenant base years and escalations, and copies
of current year tenant escalation billings;
          (7) current accounts receivable aging report; and
          (8) Property tax bills covering the last three tax years prior to the
current tax year.
The documents described in this Section 4(c), and the documents listed therein,
are herein collectively called the “Documents”, and the information contained in
the Documents is herein collectively called the “Information”.
     (d) For the pendency of this Agreement, Seller shall make available at the
Property for inspection and copying by Purchaser, at Purchaser’s expense, the
written files of Seller relating to the matters listed in Section 4(c), any
matter under Section 1(e)(2) for which a claim has been made and any matters
under Section 1(e)(3) as well as the maintenance records of the

3



--------------------------------------------------------------------------------



 



Property, and any other documents or information relating to the Property that
is reasonably requested by Purchaser (to the extent existing and within the
possession or control of Seller) (the “Owner Records”).
     (e) Seller shall reasonably cooperate with Purchaser, at no cost or
additional obligation to Seller, in connection with Purchaser’s inspections of
the Property, including, without limitation, using commercially reasonable
efforts to assist Purchaser and its agents with financial audits of Seller
and/or the Property to be performed in connection with regulatory requirements
applicable to Purchaser.
     (f) Purchaser acknowledges that Seller has delivered tenant estoppel
certificates (each a “Tenant Estoppel Certificate”) by each Tenant dated not
earlier than May 9, 2006, in the form of Exhibit J hereto or otherwise in the
form provided for in such Tenant’s Tenant Lease. Purchaser has reviewed and
accepted such Tenant Estoppel Certificates and deems the Tenant Estoppel
Certificates in compliance with the requirements of this Section 4(f).
Section 5. Right of Inspection.
     (a) During the pendency of this Agreement, and any period prior to the
execution of this Agreement in which the negotiation of this Agreement is in
progress, Purchaser and its representatives may have access to and inspect, at
reasonable hours, the Property (other than areas occupied by Tenants), and the
Owner Records but such right of inspection shall not include the right to make
any soil testing or boring or any destructive or invasive testing of the
Property; however, in conducting such activities (1) Purchaser shall not
unreasonably interfere with the business and operations of Seller or other
occupants of the Campus Land, (2) Purchaser shall give Seller reasonable prior
notice of any on-site inspections and afford Seller the opportunity to have a
representative observe the same, and (3) Seller will arrange any contacts by the
Purchaser with Tenants.
     (b) Purchaser shall indemnify, defend and hold Seller harmless from all
costs, damages, and liabilities arising out of Purchaser’s inspection of the
Property and the foregoing information to the extent the same result from
personal injury to or death of any person or loss or physical damage to the
Property or any loss or damage to property of or any claims of any third party.
Prior to any contractor, engineer or other party on behalf of Purchaser
conducting any on-site inspection, such party will be required to furnish
evidence of commercial general liability insurance with aggregate limits of at
least $3,000,000, naming the Seller as an additional insured and otherwise
comply with Seller’s standard requirements for tenant contractors. Except as
required by law, all information relating to the Property obtained by or on
behalf of Purchaser or its representatives (including without limitation
employees, consultants, and advisors) in connection with Purchaser’s activities
under Section 4(d) or this Section 5, or otherwise provided or made available to
Purchaser or its representatives by Seller or its representatives, shall be kept
confidential in accordance with the terms of that certain Confidentiality
Agreement dated March 10, 2006 by and between Cushman & Wakefield of Texas, Inc.
and Thomas Properties Group, Inc. (the “Confidentiality Agreement”), unless and
until the Closing occurs. Purchaser shall indemnify, defend, and hold harmless
Seller from any losses incurred as the result of the use of such information by
Purchaser or its representatives in contravention of the terms of this Agreement
or the Confidentiality Agreement. Notwithstanding the foregoing, Purchaser may

4



--------------------------------------------------------------------------------



 



disclose such information to its advisors, investors and lenders, provided that
Purchaser informs them of the confidential nature thereof and, in any event,
Purchaser shall defend and indemnify Seller for all losses incurred as a result
of any breach by any of such parties of the confidentiality provisions hereof.
If this transaction is not consummated for any reason whatsoever, then Purchaser
shall deliver to Seller (1) all written reports, studies, data, information and
copies prepared by Purchaser’s third-party consultants regarding the physical
condition of the Property and (2) all Documents, Information, and other matters
regarding the Property furnished or made available by Seller, including all
copies thereof made by or on behalf of Purchaser or its representatives.
Purchaser’s obligations under this Section 5(b) shall survive the termination of
this Agreement.
     (c) Purchaser acknowledges that it has completed its due diligence
investigations with respect to the Property prior to the date hereof.
Section 6. Title.
     (a) Purchaser acknowledges that Seller has delivered the Survey and Title
Commitments to Purchaser together with copies of the documents set forth
therein. Except for the matters described in Section 6(b) below, all matters
disclosed in the Survey, Title Commitment or related documents, together with
the Tenant Leases, the Occupancy Agreements and the Restrictive Covenants, are
deemed to be “Permitted Encumbrances”. Seller shall have the right to extend the
Closing Date as reasonably needed to complete the curative actions described in
Section 6(b), not to exceed forty-five (45) days. If Seller is unable to
complete such curative actions within the forty-five (45) day period, then
Purchaser, as its sole and exclusive remedy, shall have the right to terminate
this Agreement the earlier of (i) three (3) Business Days after the end of such
forty-five (45) day period or (ii) upon receiving notice from Seller that such
curative action will not be completed prior to the expiration of the forty-five
(45) day period. The term “Business Day” means any day other than a weekend or
other day when nationally chartered banks in Houston, Texas are permitted or
required to be closed.
     (b) Seller at its cost shall be obligated to cure or remove (or bond around
to the reasonable satisfaction of Purchaser with respect to mechanic’s and
materialmen’s liens) by Closing all mortgages, deeds of trust, judgment liens,
mechanic’s and materialmen’s liens, and other liens against the Property (other
than liens for taxes and assessments which are not delinquent, and inchoate
liens relating to Property Agreements which are not delinquent), and other
encumbrances against the Property voluntarily created by Seller after the
Effective Date (unless a lease of space in one or more of the Buildings pursuant
to Section 7(b) or consented to by Purchaser, such consent not to be
unreasonably withheld or delayed with respect to matters that are required by
law) (“Mandatory Cure Liens”).
     (c) The parties acknowledge that immediately prior to Closing, BMC-LP shall
execute and record the Declaration of Easements and Restrictive Covenants
attached hereto as Exhibit D (the “Restrictive Covenants”).
     (d) Purchaser acknowledges that it has received evidence satisfactory to it
that Seller has completed the necessary curative action related to the
mechanic’s lien by affidavit executed by C.R. Williams against BMC Software
Texas, LP in the amount of $12,115.40, filed April 13,

5



--------------------------------------------------------------------------------



 



2006, recorded in/under County Clerk’s File No. Z228647 of the Real Property
Records of Harris County, Texas.
Section 7. Representations, Warranties, and Covenants.
     (a) Seller hereby represents and warrants to Purchaser that:
          (1) Seller has full right, power, and authority to execute and deliver
this Agreement and to consummate the purchase and sale transactions provided for
herein without obtaining any further consents or approvals from, or the taking
of any other actions with respect to, any third parties (including any
governmental entity), and this Agreement, when executed and delivered by Seller
and Purchaser, will constitute the valid and binding agreement of Seller,
enforceable against Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency or other similar laws relating to or affecting the
enforcement of creditors’ rights generally and to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).
          (2) There are no actions, suits, claims, assessments, or proceedings
pending as to which Seller has received service of process or other written
notice of or, to Seller’s Knowledge, threatened against Seller or the Property
(i) in the nature of condemnation with respect to any of the Property or
(ii) that could materially adversely affect the ownership, operation, or
maintenance of the Property or Seller’s ability to perform hereunder.
          (3) All bills and other payments due with respect to the ownership,
operation, and maintenance of the Property have been paid or will be paid in the
ordinary course of business, and will be appropriately prorated and accounted
for under Section 10.
          (4) Seller has not received written notice of, or otherwise has
knowledge of, any existing unsatisfied, written, enforceable claims of any
governmental agency to the effect that the construction, operation, or use of
any of the Property is in violation of any applicable law, ordinance, rule,
regulation or order. To Seller’s Knowledge, no such claim or any investigation
with respect thereto is under consideration.
          (5) Seller has furnished Purchaser true and complete copies of all
items listed in Section 4(c). Except for amounts provided in the reports
provided to Purchaser pursuant to Section 4(c)(7), each Tenant Lease is free
from default by the landlord and, to Seller’s Knowledge the Tenant or other
counterparty thereto. No Tenant Lease contains any option to purchase or grants
a Tenant any right of refusal or option to purchase the Property or any portion
thereof.
          (6) Except for the rights of parties under the Tenant Leases and
Occupancy Agreements, there are no parties in possession of the Property, nor
parties that have rights as tenants, or rights of use or occupancy of the
Property. Except for the agreements provided under Section 4(c)(1) through
(3) and governmental authorizations, requirements of law and Permitted
Encumbrances, there are no agreements that shall be binding on Purchaser or the
Property after Closing. Each such agreement is free from default by Seller and,
to Seller’s Knowledge, the counterparty thereto.

6



--------------------------------------------------------------------------------



 



          (7) Seller has furnished Purchaser with true and complete copies of
all environmental or other assessment reports described in Section 4(c)(3) or
Section 4(c)(4) and Seller has no knowledge of any fact or circumstance that
would cause the conclusions set forth therein to be materially inaccurate.
          (8) Except as set forth in Schedule 7(a)(8), there are no leasing
commissions due and owing, and no allowances for tenant improvements or
obligations to construct tenant improvements, with respect to the Leases, except
allowances payable for space that may in the future be leased under the terms of
the Tenant Leases.
          (9) Seller is not a “foreign person” as that term is defined in
Section 1445(f)(3) of the Internal Revenue Code of the United States of America,
as amended.
     (b) From the Effective Date until the Closing Date unless Purchaser
otherwise consents in writing (in Purchaser’s sole and absolute discretion),
Seller shall: (1) maintain and operate the Property in the same manner as Seller
has heretofore done; (2) continue all Tenant Leases in full force and effect and
neither cancel, materially amend, nor renew any of the same (other than the
termination of leased space contemplated in Section 7(g)); (3) continue all
Ancillary Rights, Property Agreements, and insurance policies or contracts
relative to the Property in full force and effect and neither cancel, materially
amend, nor renew any of the same, or enter into any new such matters, other than
(A) in the ordinary course of Seller’s business, (B) matters that will not
increase the obligations of Purchaser after the Closing, or (C) as provided for
in an existing agreement; and (4) other than as provided in this Section 7(b),
not enter into any agreement or instrument or take any action that would
encumber the Property after Closing, that would bind Purchaser or the Property
after Closing and that would be outside the normal scope of maintaining and
operating the Property, other than the Restrictive Covenants; and (5) not enter
into any Tenant Lease affecting the Property other than any Tenant Lease with
the prospective tenant or Affiliate thereof under a letter of intent delivered
under Section 4(c) which is substantially in accordance with the terms of such
letter of intent and generally in a lease form consistent with the Tenant Leases
(and any such lease entered into in compliance therewith shall be considered a
Tenant Lease). Notwithstanding the foregoing, from the Effective Date until the
Closing Date, Seller shall have the authority without the consent of Purchaser
to take any actions reasonably necessary to respond to an emergency where
property or persons are under imminent threat.
     (c) When used in this Agreement, the term “Affiliate” shall mean, as
applied to any Person, any other Person directly or indirectly controlling,
controlled by, or under common control with, that Person.
     (d) When used in this Agreement, or in any agreement contemplated to be
entered into pursuant to this Agreement, the phrase “to Seller’s Knowledge” or
derivations thereof shall mean the actual knowledge of Keith Josey and Derek
Laws, without any obligation to make investigation or inquiry regarding the
Property, and without obligation to make any investigation of the files,
documents or studies in the possession of other persons, and shall not include
any knowledge which may be imputed to Seller or of any other persons other than
those referenced in this Section 7(b). If (i) any of Seller’s representations
and warranties set forth in this Section 7 are untrue in any material, adverse
respect, or (ii) at any time at or before Closing there is any

7



--------------------------------------------------------------------------------



 



material, adverse change with respect to the matters represented and warranted
by Seller pursuant to this Section 7 such that the representation or warranty is
no longer accurate, then Seller shall give Purchaser prompt written notice
thereof. Seller may provide to Purchaser updated or additional schedules to
correct for such inaccuracy. If Seller notifies Purchaser prior to the Closing
Date of such inaccuracies and Seller does not cure the same before the Closing
occurs then Purchaser, as its sole remedy, may terminate this Agreement by
delivering written notice to Seller at any time at or before the Closing. If
Purchaser receives such notice and does not so elect to terminate this
Agreement, then it will be deemed to have accepted the inaccuracy of such
representation and warranty disclosed to Purchaser and shall have no claim with
respect thereto after Closing. All of Seller’s representations and warranties
shall survive the Closing; however, Purchaser may not maintain an action for
breach of such representations and warranties unless it shall have given Seller
written notice of such breach in reasonable detail not later than nine
(9) months after the Closing Date.
     (e) Purchaser acknowledges that Purchaser will have independently and
personally inspected the Property and that Purchaser has entered into this
Agreement based upon its ability to make such examination and inspection.
Purchaser also acknowledges that there is a geological fault on the Property,
and accepts the Property with such geological fault. The Property is to be sold
to and accepted by Purchaser at Closing in its then present condition, “AS IS”,
“WHERE IS”, and “WITH ALL FAULTS”, and WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS
OR IMPLIED (other than the special warranty of title to be included in the
Special Warranty Deed and in any document executed and delivered to Purchaser by
Seller in connection with the Closing (“Closing Documents”) and the
representations and warranties expressly set forth in this Agreement);
specifically (without limiting the generality of the foregoing), without any
warranty of (i) the value or utility of the Property, (ii) the nature or quality
of the construction, structural design or engineering of the Improvements,
(iii) the quality of the labor and materials included in the Improvements,
(iv) the existing geotechnical conditions and soil conditions existing at the
Property for any particular purpose or developmental potential, (v) the presence
or absence of any hazardous substances or matter in or on the Property,
(vi) compliance of the Property with any applicable laws, regulations or other
governmental requirements, or (vii) the accuracy of any information provided by
Seller to Purchaser. EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN A CLOSING
DOCUMENT, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND TO
PURCHASER, INCLUDING, WITHOUT LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY
AND ANY IMPROVEMENTS LOCATED THEREON, OR THEIR SUITABILITY FOR ANY PARTICULAR
PURPOSE OR OF MERCHANTABILITY. EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN A
CLOSING DOCUMENT, IF THE CLOSING OCCURS, THEN PURCHASER, ON BEHALF OF ITSELF AND
ITS SUCCESSORS AND ASSIGNS, SHALL BE DEEMED TO HAVE WAIVED ALL LIABILITY OF, AND
CLAIMS AGAINST, SELLER WITH RESPECT TO THE PHYSICAL CONDITION OF THE PROPERTY
INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL MATTERS (AND ANY REMEDIATION,
CONTRIBUTION, OR INDEMNITY OBLIGATIONS) WHETHER ARISING UNDER COMMON LAW,
STATUTE OR OTHERWISE.
     (f) Purchaser acknowledges that within a reasonable period of time after
the Closing Date, Purchaser will be installing its own telephone service,
network and equipment

8



--------------------------------------------------------------------------------



 



(“Telephone System”) in the common areas and/or the amenities of the Property,
including the portion of the Telephone System used in the security stations.
Upon the installation of Purchaser’s Telephone System on the Property, Purchaser
acknowledges that Seller will be removing all of its existing telephone
equipment from the common areas and/or the amenities of the Property.
     (g) Purchaser acknowledges that the BMC Building One Lease contemplates
that approximately 5,200 rentable square feet of space currently leased in
Building 1 by Halliburton under the Tenant Lease with Halliburton (the
“Halliburton Tenant Lease”) will be terminated by Halliburton prior to Closing
and leased by Seller under the BMC Building One Lease. If for any reason
Halliburton does not terminate its lease of such space under the Halliburton
Tenant Lease prior to the Closing, the BMC Building One Lease shall be amended
to reflect the exclusion of such space, but even in such event, for the purpose
of such modification, BMC, Inc. will still be considered to be leasing
substantially all of Building 1.
     (h) Purchaser hereby represents and warrants to Seller that:
          (1) Purchaser has full right, power, and authority to execute and
deliver this Agreement and to consummate the purchase and sale transactions
provided for herein without obtaining any further consents or approvals from, or
the taking of any other actions with respect to, any third parties (including
any governmental entity), and this Agreement, when executed and delivered by
Seller and Purchaser, will constitute the valid and binding agreement of
Purchaser, enforceable against Purchaser in accordance with its terms subject to
applicable bankruptcy, insolvency or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).
          (2) There are no actions, suits, claims, assessments, or proceedings
pending or to Purchaser’s knowledge threatened that could materially adversely
affect Purchaser’s ability to perform hereunder.
     (i) Seller has timely and properly protested the 2006 determination of the
appraised value of the Buildings and the Project, and agrees to use reasonable
efforts to pursue such protest at all times prior to the Closing, and to keep
Purchaser informed as to the status thereof and any further hearings or actions
to be taken in connection therewith.
Section 8. Conditions to Closing.
     (a) Purchaser’s obligations to consummate the Closing and to purchase the
Property hereunder are conditioned upon satisfaction of all of the following
conditions, any of which may be waived by Purchaser in its sole discretion:
          (1) The performance by Seller of its material covenants, undertakings,
and agreements to be performed by it hereunder and the truth of the material
representations and warranties made in this Agreement by Seller at the time as
of which the same were made to Purchaser and as of the Closing.

9



--------------------------------------------------------------------------------



 



          (2) As of the Closing there shall not be any of the following by or
against or with respect to Seller: (A) a case under Title 11 of the U.S. Code,
as now constituted or hereafter amended, or under any other applicable federal
or state bankruptcy law or other similar law; (B) the appointment of a trustee
or receiver of any property interest; or (C) an assignment for the benefit of
creditors.
          (3) There shall not be as of the Closing any taking or threatened
taking of the Property or any part thereof by eminent domain.
          (4) The original Tenant Estoppel Certificates for each Tenant shall
have been delivered to Purchaser.
          (5) The Title Company shall be irrevocably committed to issue to
Purchaser, upon payment of applicable premiums and fees, the Title Policy.
If any of such conditions have not been satisfied at the Closing, then Purchaser
may terminate this Agreement by giving immediate written notice thereof to
Seller at the Closing, in which event this Agreement shall be terminated as
provided for in Section 12. If the Closing is completed then all such conditions
shall conclusively be deemed satisfied or waived.
     (b) Seller’s obligations to consummate the Closing and to sell the Property
hereunder are conditioned upon satisfaction of all of the following conditions,
any of which may be waived by Seller in its sole discretion:
          (1) The performance by Purchaser of its material covenants,
undertakings, and agreements to be performed by it hereunder and the truth of
the material representations and warranties made in this Agreement by Purchaser
at the time as of which the same were made.
          (2) That at no time prior to the Closing shall any of the following
have been filed by or against or with respect to Purchaser or a member of
Purchaser with a majority ownership interest in Purchaser: (A) a case under
Title 11 of the U.S. Code, as now constituted or hereafter amended, or under any
other applicable federal or state bankruptcy law or other similar law; (B) the
appointment of a trustee or receiver of any property interest; or (C) an
assignment for the benefit of creditors.
If any of such conditions have not been satisfied at the Closing, then Seller
may terminate this Agreement by giving immediate written notice thereof to
Purchaser at the Closing, in which event this Agreement shall be terminated as
provided for in Section 12. If the Closing is completed then all such conditions
shall conclusively be deemed satisfied or waived.
Section 9. Closing.
     (a) The closing (the “Closing”) of the sale of the Property by Seller to
Purchaser shall occur on June 15, 2006 (unless otherwise extended pursuant to
this Agreement) (the “Closing Date”), in the offices of Vinson & Elkins L.L.P.,
commencing at 1:00 p.m. Central Time. Time is of the essence with regard to the
Closing Date. Seller shall have the option to extend the Closing Date to a date
on

10



--------------------------------------------------------------------------------



 



or before June 23, 2006 by providing written notice to Purchaser no later than
June 13, 2006. Purchaser shall have the option to extend the Closing Date to a
date on or before June 23, 2006 by providing written notice to Seller no later
than June 13, 2006. Either party delivering such written notice of extension
shall include in the notice the day to which the Closing is to be extended. Once
written notice of extension to Closing is given by one party, the other party
may not provide a subsequent notice of extension with a closing date for the
Closing that pre-dates the designated date in the notice first provided. If both
parties give written notice simultaneously, the Closing Date shall be the later
of the two dates provided in such notices. At the Closing, the following, which
are mutually concurrent conditions, shall occur:
     (b) Purchaser, at its expense, shall deliver or cause to be delivered to
Seller the following:
          (1) United States of America funds available for immediate value
(earning interest from and including the Closing Date) in Seller’s accounts, in
the amount of the Purchase Price (adjusted in accordance with Section 10);
          (2) a Bill of Sale and Assignment (the “Bill of Sale”), fully executed
and acknowledged by Purchaser, covering the Personalty and Ancillary Rights in
the form of Exhibit E hereto;
          (3) Assignment of Tenant Leases (“Tenant Lease Assignment”), fully
executed and acknowledged by Purchaser, covering the Tenant Leases and certain
other agreements in the form of Exhibit F hereto;
          (4) Notices to each Tenant in the form of Exhibit G hereto (the
“Tenant Notification”), fully executed by Purchaser;
          (5) the lease agreement with BMC Inc., as Lessee, with respect to
Building 1 in the form of Exhibit H-1 (the “BMC Building One Lease”);
          (6) the lease agreement with BMC Inc., as Lessee, with respect to
Building 2 in the form of Exhibit H-2 (the “BMC Building Two Lease”);
          (7) the lease agreement with BMC Inc., as Lessee, with respect to
Buildings 3 and 4 in the form of Exhibit H-3 (together with the BMC Building One
Lease and the BMC Building Two Lease, the “BMC Lease Agreements”);
          (8) evidence reasonably satisfactory to Seller and Title Company that
the person executing the Closing Documents on behalf of Purchaser has full
right, power, and authority to do so; and
          (9) such other instruments as are customarily executed in Harris
County, Texas in connection with the conveyance of property similar to the
Property.
     (c) Seller, at its expense, shall deliver or cause to be delivered to
Purchaser the following:
          (1) a Special Warranty Deed, fully executed and acknowledged by each
BMC-LP, conveying to Purchaser the Campus Land, the Improvements, and the Other
Land it

11



--------------------------------------------------------------------------------



 



owns, subject only to the Permitted Encumbrances related thereto, together with
all of BMC-LP’s right, title, and interest in and to the appurtenances thereto,
in the form of Exhibit I hereto, and a Special Warranty Deed, fully executed and
acknowledged by each BMC Inc., conveying to Purchaser the Other Land it owns,
subject only to the Permitted Encumbrances related thereto, together with all of
BMC Inc.’s right, title, and interest in and to the appurtenances thereto, in
the form of Exhibit I hereto;
          (2) the Bill of Sale, fully executed and acknowledged by BMC-LP;
          (3) the Tenant Lease Assignment, fully executed and acknowledged by
BMC-LP;
          (4) the BMC Lease Agreements, executed by BMC Inc.;
          (5) the original Tenant Estoppel Certificates for each Tenant, copies
of which were delivered to Purchaser as described in Section 4(f);
          (6) the Tenant Notification, fully executed by BMC-LP;
          (7) an insured closing letter from Title Company in form and substance
reasonably satisfactory to Purchaser and Seller and an owner’s policy of title
insurance (“Title Policy”) in the amount of the Purchase Price issued by Title
Company as agent for Commonwealth Land Title Insurance Company, insuring that
Purchaser is the owner of the Campus Land, the Improvements and the Other Land
subject only to the Permitted Encumbrances and the standard printed exceptions
included in a Texas standard form owner policy of title insurance; however,
(A) the rights of parties in possession shall be limited only to those holding
under the Tenant Leases, (B) the standard survey exception will be limited to
shortages in area (at the expense of the Purchaser), and (C) the standard
exception for taxes shall be limited to the year in which the Closing occurs,
and subsequent years and subsequent assessments for prior years due to change in
land usage or ownership (Purchaser may obtain at its expense such additional
endorsements as it deems necessary, so long as such endorsements do not increase
the costs or obligations of Seller);
          (8) evidence reasonably satisfactory to Purchaser and Title Company
that the persons executing and delivering the Closing documents on behalf of
Seller have full right, power and authority to do so;
          (9) certificate executed by Seller stating whether, as of the Closing
Date, each of Seller’s representations and warranties set forth in Section 7 is
true and correct in all material respects; provided, however, that if such
certificate reveals that any of such representations and warranties are not true
and correct in all material respects as of the Closing Date and such is
materially adverse, then Purchaser may terminate this Agreement by giving
immediate notification to Seller at the Closing, in which event this Agreement
shall be terminated as provided for in Section 12(b) or Section 12(c), as
applicable;
          (10) certificates meeting the requirements of Section 1445 of the
Internal Revenue Code of 1986, executed and sworn to by Seller;

12



--------------------------------------------------------------------------------



 



          (11) Subordination, Non-disturbance and Attornment Agreements for each
BMC Lease Agreement in substantially the form of the exhibits attached to the
BMC Lease Agreements, fully executed and acknowledged by BMC Software, Inc.; and
          (12) such other instruments as are customarily executed in Harris
County, Texas in connection with the conveyance of property similar to the
Property.
     (d) If applicable at Closing, Seller and Purchaser shall execute,
acknowledge, and record a notice in compliance with Section 212.155 of the Texas
Local Government Code.
     (e) Upon completion of the Closing, Seller shall deliver to Purchaser
possession of the Property free and clear of all tenancies of every kind and
parties in possession, except for the occupants under the Tenant Leases, the
Occupancy Agreements and the BMC Lease Agreements, including delivery at the
Property of all original executed Tenant Leases and Property Agreements, keys
and combinations in Seller’s possession or control for locks at the Property,
and all architectural drawings, record drawings, plans, specifications, surveys,
building permits, occupancy permits or other similar items in Seller’s
possession and control (or copies thereof) which Seller has created, used, or
relied upon for the construction and maintenance of the Property.
Section 10. Prorations and Closing Costs.
     (a) The following adjustments to the Purchase Price shall be made between
Seller and Purchaser and shall be prorated (as applicable) as if Purchaser owned
the Property for the entire day on the Closing Date:
          (1) All real estate taxes, personal property taxes, and other state or
city taxes, charges and assessments (collectively, “Taxes”) assessed against the
Property for the calendar year in which the Closing occurs shall be prorated as
of the Closing. Taxes for the current calendar year will be tentatively
calculated using the most current assessment data and the tax rate available to
Seller for the prior year and prorated between Purchaser and Seller on the
Closing Date. If upon receiving the actual invoices of Taxes from the applicable
taxing authority for the calendar year in which Closing occurs the amount of
Taxes used as the basis of the pro-ration is found to differ from the actual
amount of Taxes for the year of Closing, then there will be an adjustment to the
pro-ration based on the actual Taxes assessed.
          (2) “Fixed Rents” shall mean rents paid or payable by Tenants under
their Tenant Leases on a regular monthly (or other periodic) basis, including
net or base rent, and parking fees, other than Additional Rents. “Additional
Rents” shall mean so-called “escalation rent” or additional rent payable
generally by Tenants under their Tenant Leases (other than for specific services
or amenities) based upon the amounts of, or increases in, real estate taxes,
operating expenses, management fees or other similar matters.
          (3) Fixed Rents and estimated payments of Additional Rents shall be
prorated on a daily basis over the month in which the Closing is held (“Closing
Month”). Any Fixed Rents or estimated payments of Additional Rents collected by
Purchaser or Seller from a Tenant after the Closing shall be applied (i) first,
in payment of Fixed Rents owed by such Tenant, if any, for periods of time prior
to the Closing Month, (ii) second, in payment of Fixed Rents owed

13



--------------------------------------------------------------------------------



 



by such Tenant, if any, for the Closing Month, and (iii) third, in payment of
Fixed Rents owed by such Tenant, if any, for all periods following Closing
through the month in which such amount is collected.
          (4) Seller shall provide Purchaser all information obtained by Seller
related to operating expenses for the period from January 1, 2006 through the
Closing. On or before sixty (60) days after the last date provided for in the
Tenant Leases as the time for reconciliation of operating expense charges for
2006, Purchaser will prepare a reconciliation, computed as of the Closing Time,
for actual operating expense and taxes payable pursuant to each of the Tenant
Leases for calendar year 2006 (collectively, “Operating Expense Recoveries”) and
a summary of the amounts paid by Tenants with respect to Operating Expense
Recoveries. Seller shall be entitled to the Operating Expense Recoveries
attributable to the period prior to the Closing Date, and Purchaser shall be
entitled to Operating Expense Recoveries attributable to the period on and after
the Closing Date. Operating Expense Recoveries shall be deemed to accrue on an
equal amount per diem, regardless of when actual expenses occurred during the
year. If any Tenants have overpaid the amounts due under the Tenant Leases of
such Tenants, the amount of the overpayment shall be refunded by Purchaser to
the applicable Tenants as required under the Tenant Leases. Purchaser and Seller
shall then make appropriate adjusting payments between themselves such that each
receives the appropriate amount of the Operating Expense Recoveries attributable
to their respective periods of ownership. Purchaser shall not, during 2006,
exercise any option under any Tenant Lease to change the period used to
calculate Operating Expense Recoveries to any period other than the calendar
year.
          (5) “Services Rents” shall mean specific charges or additional rents
payable by Tenants under their Tenant Leases for services or amenities
specifically furnished to such Tenants under their Tenant Leases (including,
without limitation, overtime HVAC charges) and shall be adjusted based upon the
dates upon which the applicable services or amenities were furnished. Any
Services Rents collected by Purchaser or Seller from a Tenant after the Closing
shall be applied first to the oldest uncontested amounts of Services Rents due
from such Tenant, except to the extent, if any, designated by the Tenant to be
applied to contested amounts, in which event such shall be applied as so
designated by the Tenant.
          (6) Fixed Rents, Additional Rents, and Service Rents are collectively
called “Rents”. All Rents for periods of time ending before the Closing Date
shall be allocated solely to Seller. All Rents for periods of time beginning on
the Closing Date shall be allocated solely to Purchaser. All Rents, less the
reasonable, incremental out-of-pocket costs of collection (including reasonable
counsel fees) reasonably allocable thereto, shall be adjusted and prorated as
provided above on a cash collected basis, and the party who receives such amount
shall promptly (in no event longer than thirty (30) days after receipt) pay over
to the other party the portion thereof to which it is so entitled, net after
such costs. Purchaser shall bill Tenants who owe Rents for periods prior to the
Closing on a monthly basis for a period of at least six (6) consecutive months
following the later to occur of the Closing Date or the initial billing thereof
(the “Collection Period”) and shall use commercially reasonable efforts to
collect such Rents; provided, however, that Purchaser shall have no obligation
to commence any actions or proceedings to collect any such Rents. Seller shall
have no rights to collect Rents directly from Tenants after the Closing.

14



--------------------------------------------------------------------------------



 



          (7) Until such time as all amounts of Rents required to be paid to
Seller by Purchaser pursuant to this Section 10 shall have been paid in full or
the end of the Collection Period, whichever first occurs, Purchaser shall
furnish to Seller not less frequently than monthly a reasonably detailed
accounting of such amounts payable by Purchaser, which accounting shall be
delivered to Seller on or prior to the 15th day following the last day of each
calendar month from and after the calendar month in which the Closing occurs.
Thereafter, Purchaser shall furnish to Seller accountings of such amounts as
they are received. Seller shall have the right, from time to time following the
Closing, on three days prior notice to Purchaser, to review Purchaser’s records
during ordinary business hours with respect to the Property to ascertain the
accuracy of such accountings. Concurrently with Purchaser billing Tenants for
Rents that are to be prorated with Seller, Purchaser shall send copies thereof
to Seller.
          (8) Gas, steam, electricity, water and sewer and other public utility
charges (other than any such charges which are payable by Tenants of the
Property pursuant to such Tenants’ Tenant Leases) will be paid by Seller to the
utility company for all charges due and payable up to the Closing Date. Seller
shall attempt to arrange for a final reading of all utility meters (covering
gas, water, sewer, steam and electricity) as of the Closing, except meters the
charges of which are payable by Tenants of the Property pursuant to such
Tenants’ Leases. Seller and Purchaser shall jointly execute a letter to each of
such utility companies advising such utility companies of the termination of
Seller’s responsibility for such charges for utilities furnished to the Property
as of the date of the Closing and commencement of Purchaser’s responsibilities
therefor from and after such date. If a bill is obtained from any such utility
company prior to the Closing Date, Seller shall pay such bill on or before the
Closing. If such bill shall not have been obtained prior to the Closing Date,
Seller shall, upon receipt of such bill, forward a copy thereof to Purchaser and
pay all such utility charges as evidenced by such bill or bills pertaining to
utilities used prior to the Closing, and Purchaser shall pay all such utility
charges pertaining to utilities used thereafter. Any bill which shall be
rendered which shall cover a period both before and after the date of Closing
shall be apportioned between Purchaser and Seller on a daily basis over the
period covered by such bill.
          (9) Fees paid or payable under any license, permit, or other
intangible property assignable to Purchaser and charges and other amounts
payable under any contract assigned to Purchaser pursuant to the terms of this
Agreement, including without limitation under all Property Agreements shall be
prorated as of the Closing Date except to the extent, if any, otherwise provided
in this Section 10.
          (10) Matters disclosed on Schedule 7(a)(8) will be credited to
Purchaser at the Closing.
          (11) No prorations will be made in relation to insurance premiums
(except to the extent covered by the proration of Operating Expense Recoveries),
and Seller’s insurance policies will not be assigned to Purchaser.
          (12) Any other item of income or expense related to the Property which
is customarily prorated upon the sale of an income-producing property in
Houston, Texas shall be prorated as of the Closing Date except to the extent, if
any, otherwise provided in this Section 10.

15



--------------------------------------------------------------------------------



 



          (13) The foregoing prorations, apportionments, and computations under
this Section 10 shall be made at the Closing based upon the information then
best available to Seller and Purchaser, and shall be reviewed and revised at
least once not less than forty-five (45) but not more than ninety (90) days
after the Closing Date and as often thereafter (but no more often than once
every sixty (60) days, and not after one year after the Closing Date) as either
party reasonably deems appropriate. Purchaser shall make available to Seller all
information necessary to or appropriate for such reviews and revisions. If any
such review or revision establishes a net over or under payment by Seller or
Purchaser, then the party with the net under payment shall pay the net
adjustment amount to the other party within fifteen (15) days thereafter.
          (14) Seller and Purchaser each shall make available to the other all
information in their respective possession or control relating to Rents or other
amounts to be prorated or otherwise adjusted between them.
          (15) A credit of $150,000 will be given on the closing statement for
the benefit of Purchaser at Closing.
          (16) The provisions of this Section 10 shall survive the Closing.
     (b) Seller shall pay the costs of the Survey and the premium for the Title
Policy (including without limitation any and all charges for the Title
Commitment), except that Purchaser shall pay the additional premium to limit the
standard survey exception to shortages in area or any other endorsements
obtained by Purchaser. Seller and Purchaser shall pay equally any escrow or
similar fees charged by Title Company with respect to the Closing. Seller shall
pay the recording charges for title curative documents for the Mandatory Cure
Liens. Purchaser shall pay the recording charges for the Special Warranty Deed,
and other documents, if any, recorded in connection with the conveyance of the
Property. Seller and Purchaser shall each bear its respective attorney and
consultant fees and expenses in connection with this Agreement and the Closing.
All other closing costs shall be borne as is customary for the sale of similar
properties in Harris County, Texas.
     (c) The Earnest Money shall be applied to the Purchase Price.
     (d) The parties acknowledge that Seller has engaged Cushman & Wakefield as
its broker (“C&W”) in connection with the sale of the Property, and Seller will
pay any amounts owing to C&W in accordance with a separate agreement executed
between Seller and C&W. Any broker retained by Purchaser shall be paid by
Purchaser. As provided for in the Texas Real Estate License Act, Purchaser is
advised to have an abstract of title with regard to the Property examined by an
attorney of its choice, or to obtain a policy of title insurance. Seller shall
defend, indemnify, and hold harmless Purchaser, and Purchaser shall defend,
indemnify, and hold harmless Seller, from and against all claims by third
parties for brokerage, commission, finders, or other fees relative to this
Agreement or the sale of the Property, and all court costs, attorneys’ fees, and
other expenses arising therefrom, and alleged to be due by authorization of the
indemnifying party.

16



--------------------------------------------------------------------------------



 



Section 11. Destruction, Damage, or Taking Before Closing. If, before Closing,
all or any material part of the Other Land, Campus Land, Improvements or
Personalty are destroyed or damaged, or become subject to condemnation or
eminent domain proceedings, then Seller shall promptly notify Purchaser thereof
and with respect to damage or destruction, Seller shall promptly commence
repairs in accordance with Seller’s practice. If this Agreement is not
terminated by Purchaser as provided below, then Purchaser shall be entitled to
all insurance proceeds or condemnation awards payable as a result of such damage
or taking and, to the extent the same may be necessary or appropriate, Seller
shall assign, without recourse, to Purchaser at Closing Seller’s rights to such
proceeds or awards and Seller shall pay to Purchaser the amount of any
deductible. At Closing, Purchaser shall reimburse Seller for the cost of all
repairs paid for by Seller and assume outstanding repair contracts, and
Purchaser shall accept the Property subject to the unrepaired damage. If the
damage or taking is material and within thirty (30) days of receipt of Seller’s
notice respecting the damage, destruction, or taking (but in no event later than
the Closing) Purchaser notifies Seller of its intent to terminate this
Agreement, then Purchaser shall be deemed to have terminated this Agreement. For
the purposes of this Section 11, damage or a taking shall be considered to be
“material” if the cost to repair the improvements damaged, or if the value of
the portion of the Other Land, Campus Land, Improvements, or Personalty taken,
in either case exceeds $3,000,000.00 in value, or, in the case of a taking, if
the portion of the Other Land, Campus Land, Improvements, or Personalty taken
are such that they materially adversely affect the ability to use the remainder
for the purposes for which they are presently used.
Section 12. Termination and Remedies.
     (a) If Purchaser fails to consummate the purchase of the Property pursuant
to this Agreement for any reason other than termination hereof pursuant to a
termination right granted in this Agreement or a material breach or default by
Seller, or if Purchaser is otherwise in material breach or default under this
Agreement, then Seller may, as Seller’s sole and exclusive remedy, terminate
this Agreement by notifying Purchaser thereof, in which event Title Company
shall deliver the Earnest Money to Seller as liquidated damages, whereupon
neither Purchaser nor Seller shall have any further rights or obligations
hereunder, except for those which survive the termination of this Agreement. In
addition to the foregoing, Seller shall also be entitled to recover all
expenses, including reasonable attorney’s fees and litigation costs, incurred in
connection with enforcing its rights with respect to a breach hereof by
Purchaser. The provision for payment of liquidated damages in this Section 12(a)
has been included because, in the event of a breach by Purchaser, the actual
damages to be incurred by Seller can reasonably be expected to approximate the
amount of liquidated damages called for herein and because the actual amount of
such damages would be difficult if not impossible to measure accurately.
     (b) If Purchaser terminates this Agreement pursuant to an express right,
including without limitation pursuant to Section 7(d), Section 8(a), or
Section 11, then Title Company shall return the Earnest Money to Purchaser,
whereupon neither party hereto shall have any further rights or obligations
hereunder, except for those which survive the termination of this Agreement.
     (c) If Seller fails to consummate the sale of the Property pursuant to this
Agreement for any reason other than termination hereof pursuant to a termination
right granted in this

17



--------------------------------------------------------------------------------



 



Agreement or a material breach or default by Purchaser, or if Seller is
otherwise in material breach or default under this Agreement at or prior to the
Closing, then Purchaser may, as its exclusive remedies therefor: (1) terminate
this Agreement by notifying Seller thereof, in which case Title Company or
Seller shall return the Earnest Money to Purchaser and neither party hereto
shall have any further rights or obligations hereunder, except for those which
survive the termination of this Agreement; or (2) enforce specific performance
of the obligations of Seller hereunder. In addition to the foregoing, Purchaser
shall also be entitled to recover all expenses, including reasonable attorney’s
fees and litigation costs, incurred in connection with enforcing its rights with
respect to a breach hereof by Seller. PURCHASER HEREBY WAIVES ANY RIGHT TO
PURSUE A CLAIM FOR DAMAGES (INCLUDING WITHOUT LIMITATION ANY ACTUAL, SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR EXEMPLARY DAMAGES), OR ANY OTHER REMEDY
AVAILABLE, AT LAW OR IN EQUITY, IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT AS PROVIDED IN SECTION 13(C).
     (d) Without implying that Purchaser has any such rights, Purchaser waives
any and all claims it has or may have in connection with this Agreement, or the
matters contemplated herein, against the partners or shareholders of Seller, and
notwithstanding anything in this Agreement to the contrary, it is expressly
understood and agreed that Seller’s partners, shareholders, officers, directors,
employees and agents shall not be personally liable to Purchaser, or its
successors or assigns, for the payment of any money judgment obtained for a
failure to perform or pay any covenant or obligation on the part of Seller to be
performed or paid under this Agreement, it being expressly agreed that any money
judgment recovered against Seller shall be satisfied only out of, and the sole
and exclusive recourse of Purchaser as a result of such default shall be
against, the assets of Seller.
     (e) TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, ALL PARTIES
WAIVE THE RIGHT TO A JURY IN THE EVENT OF LITIGATION.
     (f) THE LIMITATIONS ON REMEDIES AND RECOURSE SET FORTH IN SECTION 13(C),
THIS SECTION 12, AND ELSEWHERE IN THIS AGREEMENT SHALL APPLY EVEN IN THE EVENT
OF THE NEGLIGENCE, BREACH, STRICT LIABILITY OR OTHER LEGAL FAULT OF THE
DEFAULTING OR BREACHING PARTY.
     (g) Notwithstanding anything in this Agreement to the contrary, and without
implying that Seller has any such right, it is expressly understood and agreed
that Purchaser’s members, manager, partners, shareholders, officers, directors,
employees and agents shall not be personally liable to Seller, or its successors
or assigns, for the payment of any money judgment obtained for a failure to
perform or pay any covenant or obligation on the part of Purchaser to be
performed or paid under this Agreement, it being expressly agreed that Seller’s
sole and exclusive recourse as a result of such default shall be against the
Earnest Money and, as to the right to recover enforcement costs under
Section 12(a), the assets of Purchaser.

18



--------------------------------------------------------------------------------



 



     (h) Title Company shall not disburse the Earnest Money to either party
unless and until so instructed by both Seller and Purchaser, but such shall not
preclude Title Company from interpleading the Earnest Money to the registry of a
court. Whenever either party is entitled to all or any part of the Earnest
Money, the other party shall promptly instruct Title Company, in writing, to
make such disbursement or, in the event of a good faith dispute, shall promptly
give written notice thereof to the other party and to Title Company specifying
such dispute in reasonable detail.
     (i) The provisions of this Section 12 shall survive the Closing and any
termination of this Agreement.
Section 13. Indemnification.
     (a) Seller Indemnities. If Closing occurs, Seller agrees to indemnify,
defend and hold harmless Purchaser and its respective parents and Affiliates,
and each of their officers and directors, successors (collectively “Purchaser
Indemnified Party”) and assigns from and against any and all demands, suits,
penalties, obligations, damages, claims, losses, liabilities, payments, costs
and expenses (for purposes of this Section 13, “Losses”), that are incurred by
or awarded against any Purchaser Indemnified Party, including reasonable legal,
accounting, and other expenses in connection therewith (if and to the extent
allowable under applicable law), which arise out of, are in connection with, or
relate to any breach of the representations or warranties made by Seller in
Section 7 of this Agreement or in any certificate delivered by Seller at
Closing; provided, however, that for purposes of determining whether a breach of
such representation or warranty has occurred or the amount of Losses incurred in
connection therewith, any limitation or qualification as to materiality set
forth in such representation and warranty shall be disregarded. The obligations
of Seller under this Section 13(a) shall survive Closing or termination of this
Agreement.
     (b) Purchaser Indemnities. If Closing occurs, Purchaser agrees to
indemnify, defend and hold harmless Seller and its respective parents and
Affiliates, and each of their officers and directors, successors (collectively
“Seller Indemnified Party”) and assigns from and against any and all Losses,
that are incurred by or awarded against any Seller Indemnified Party, including
reasonable legal, accounting, and other expenses in connection therewith (if and
to the extent allowable under applicable law), which arise out of, are in
connection with, or relate to any breach of the representations or warranties
made by Purchaser in Section 7 of this Agreement or in any certificate delivered
by Purchaser at Closing; provided, however, that for purposes of determining
whether a breach of such representation or warranty has occurred or the amount
of Losses incurred in connection therewith, any limitation or qualification as
to materiality set forth in such representation and warranty shall be
disregarded. The obligations of Purchaser under this Section 13(b) shall survive
Closing or termination of this Agreement.
     (c) Purchaser Claims. In the event of any breach of Seller’s
representations and warranties under Section 7 or other breach of this
Agreement, or any breach of Seller’s title warranties or other liabilities or
obligations under the documents delivered by Seller to Purchaser as part of the
Closing (collectively, “Purchaser Claims”), which, in any case, first becomes
known to Purchaser after the Closing (Section 12(c) being applicable if such
first becomes known to Purchaser at or prior to the Closing), then Purchaser’s
sole remedy and recourse will be

19



--------------------------------------------------------------------------------



 



to collect any damages including reasonable attorney’s fees, but excluding any
damages waived pursuant to Section 12(c) to which it is entitled from Seller and
by giving written notice thereof to Seller and Title Company not later than the
first anniversary of the Closing Date. Purchaser shall be deemed to have waived
all Purchaser Claims as to which Purchaser fails to give notice on or before the
last day of such first anniversary of the Closing Date. Any such notice of
Purchaser Claims shall include a description thereof in reasonable detail and
Purchaser’s good faith estimate of the loss expected to result therefrom. In no
event (1) may Purchaser assert damages hereunder unless such Purchaser Claims
exceed, in the aggregate, $100,000 or more and (2) may Purchaser Claims in the
aggregate exceed, and in no event will Seller’s liability therefor exceed, in
the aggregate, (including Seller’s liabilities under the Tenant Lease Assignment
or any other Closing Document) $7,500,000. The provisions of this Section 13(c)
shall survive the Closing.
     (d) Indemnification Procedures.
          (1) Seller or Purchaser, as the case may be (for purposes of this
Section 13 an “Indemnified Party”), shall give the indemnifying party under
Section 13(a) or Section 13(b) as applicable (for purposes of this Section 13,
an “Indemnifying Party”), prompt written notice of any matter which it has
determined has given or could give rise to a right of indemnification under this
Agreement stating the amount of the Loss, if known, and method of computation
thereof, containing a reference to the provisions of this Agreement in respect
of which such right of indemnification is claimed or arises; provided, however,
that the failure to provide such notice shall not release the Indemnifying Party
from its obligations under this Section 13 except to the extent the Indemnifying
Party is prejudiced by such failure.
          (2) If any third party shall notify an Indemnified Party with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against the Indemnifying Party under this Section 13, then the
Indemnified Party shall promptly (and in any event within five Business Days
after receiving notice of the Third-Party Claim) notify the Indemnifying Party
thereof in writing; provided, however, that the failure to provide such notice
shall not release the Indemnifying Party from its obligations under this
Section 13 except to the extent the Indemnifying Party is prejudiced by such
failure.
          (3) The Indemnifying Party will have the right to assume and
thereafter conduct the defense of the Third-Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party; provided, that the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnified Party (not to be withheld unreasonably) unless the
judgment or proposed settlement involves only the payment of money damages for
which the Indemnifying Party is liable hereunder and does not impose an
injunction or other equitable relief upon the Indemnified Party. Unless and
until the Indemnifying Party assumes the defense of the Third Party Claim as
provided in Section 13(d)(2), however, the Indemnified Party may defend against
the Third-Party Claim in any manner it may reasonably deem appropriate. In no
event will the Indemnified Party consent to the entry of any judgment or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnifying Party (not to be unreasonably withheld,
conditioned or delayed).

20



--------------------------------------------------------------------------------



 



     Section 14. Miscellaneous.
     (a) Notices. All notices provided or permitted to be given under this
Agreement must be in writing and may be served by (a) depositing same in the
United States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested, (b) delivering the same
in person to such party, whether by personal delivery, (c) delivering the same
by a commercial service including without limitation Federal Express, Airborne,
and UPS, or (d) facsimile copy transmission. Notice given in accordance herewith
shall be effective upon delivery to the address of the addressee. For purposes
of notice, the addresses of the parties shall be as follows:

     
If to Seller, to:
  BMC Software, Inc.
 
  2101 City West Blvd.
 
  Houston, Texas 77042
 
  Attention: Director of Corporate Real Estate
 
  Telephone: 713-918-8800
 
  Telecopy: 713-918-5112
 
   
          with a copy to:
  BMC Software, Inc.
 
  2101 City West Blvd.
 
  Houston, Texas 77042
 
  Attention: General Counsel
 
  Telephone: 713-918-8800
 
  Telecopy: 713-918-1110
 
   
 
  Cushman & Wakefield of Texas, Inc.
 
  1300 Post Oak Blvd., Suite 2700
 
  Houston, Texas 77056-3054
 
  Attention: Scott Wegmann, Executive Managing Director
 
  Telephone: 713-877-8261
 
  Telecopy: 713-877-1965
 
   
 
  Vinson & Elkins L.L.P.
 
  1001 Fannin, Suite 2300
 
  Houston, Texas 77002-6760
 
  Attention: Glenn L. Pinkerton
 
  Telephone: 713-758-2701
 
  Telecopy: 713-615-5755
 
   
If to Purchaser, to:
  TPG/CalSTRS, LLC
 
  c/o Thomas Properties Group, Inc.
 
  515 South Flower St., 6th Floor
 
  Los Angeles, CA 90071
 
  Attention: Todd L. Merkle
 
  Telephone: 213-633-1900
 
  Telecopy: 213-633-4760

21



--------------------------------------------------------------------------------



 



     
          with a copy to:
  Cox, Castle & Nicholson LLP
 
  2049 Century Park East, 28th Floor
 
  Los Angeles, CA 90067
 
  Attention: Douglas P. Snyder, Esq.
 
  Telephone: 310-277-4222
 
  Telecopy: 310-277-7889

Any party hereto may change its address for notice by giving at least ten
(10) days’ prior written notice thereof to the other party.
     (b) Assigns; Beneficiaries. Neither party may assign its rights under this
Agreement nor may Purchaser delegate its duties hereunder without the prior
written consent of the other, which the other may grant or withhold in its sole
discretion; provided, however, that Purchaser may assign its rights under this
Agreement to an Affiliate. No assignment by Purchaser or Seller shall relieve
the assignor of its liabilities and obligations under this Agreement. Should
Purchaser assign this Agreement or delegate its duties without the prior written
consent of Seller, other than as permitted, then in addition to all the rights,
remedies, and recourses available at law or in equity, Seller may terminate this
Agreement and retain any amount of the Earnest Money that has been deposited at
the time of such assignment. This Agreement is for the sole benefit of Seller
and Purchaser, and no third party is intended to be a beneficiary of this
Agreement.
     (c) Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Texas.
     (d) Entire Agreement; Counterparts. This Agreement is the entire agreement
between Seller and Purchaser concerning the sale of the Property, and no
modification hereof or subsequent agreement relative to the subject matter
hereof shall be binding on either party unless reduced to writing and signed by
the party to be bound. All prior term sheets and letters of intent are hereby
terminated. All Exhibits attached hereto are incorporated herein by this
reference for all purposes. This Agreement may be executed in multiple
counterparts, each of which will be considered an original and all of which
together shall constitute one agreement. The parties executing or joining in
this Agreement may sign separate signature pages and it shall not be necessary
for all parties to sign all signature pages, but rather the signature pages may
be combined.
     (e) Rule of Construction; No Waiver. Purchaser and Seller acknowledge that
each party, with its legal counsel, has reviewed and negotiated this Agreement
and that the rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments hereto. No provision of this Agreement shall
be deemed to have been waived by either party unless the waiver is in writing
and signed by that party. No custom or practice which may evolve between the
Purchaser and Seller during the term of this Agreement shall be deemed or
construed to waive or lessen the right of either of the parties hereto to insist
upon strict compliance of the terms of this Agreement. The submission of drafts
of this Agreement or comments or revisions thereto shall not constitute an
offer, counter-offer, or acceptance; and no party shall be bound hereby or
entitled to rely hereon unless and until this Agreement has been executed and
delivered

22



--------------------------------------------------------------------------------



 



by Seller and Purchaser. Unless otherwise specified, “herein” shall mean in this
Agreement and references herein to Schedules or Exhibits shall mean Schedules or
Exhibits to this Agreement.
     (f) Certain Interpretive Matters. In this Agreement, unless the context
otherwise requires:
          (1) the singular number includes the plural number and vice versa;
          (2) reference to any individual, partnership, joint venture,
corporation, limited liability company, trust, association or unincorporated
organization, any governmental authority, or any other entity (a “Person”)
includes such Person’s successors and assigns but, if applicable, only if such
successors and assigns are permitted by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity;
          (3) reference to any gender includes each other gender;
          (4) reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof;
          (5) reference to any Article, Section, Schedule or Exhibit means such
Article, Section, Schedule or Exhibit of or to this Agreement, and references in
any Article, Section, Schedule, Exhibit or definition to any clause means such
clause of such Article, Section, Schedule, Exhibit or definition;
          (6) “hereunder,” “hereof,” “hereto” and words of similar import are
references to this Agreement as a whole and not to any particular section or
other provision hereof or thereof;
          (7) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;
          (8) relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including”;
          (9) reference to any law (including statutes and ordinances) means
such law as amended, modified codified or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder; and
          (10) any agreement, instrument, insurance policy, statute, regulation,
rule or order defined or referred to herein or in any agreement or instrument
that is referred to herein means such agreement, instrument, insurance policy,
statute, regulation, rule or order as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes, regulations, rules or orders) by
succession of comparable successor statutes, regulations, rules or orders and
references to all attachments thereto and instruments incorporated therein.
     (g) No Recording. Neither this Agreement nor any memorandum hereof shall be
recorded in any public records.
     (h) Mandatory Arbitration of Post-Closing Claims.

23



--------------------------------------------------------------------------------



 



          (1) Any and all claims, counterclaims, demands, causes of action,
disputes, controversies, and other matters in question arising after the Closing
out of or relating to this Agreement, any provision hereof, the alleged breach
thereof, or in any way relating to the subject matter of this Agreement or the
relationship between the parties created by this Agreement, involving the
parties and/or their respective representatives, including without limitation
Purchaser Claims (all of which are referred to herein as “Claims”), even though
some or all of such Claims allegedly are extra-contractual in nature, whether
such Claims sound in contract, tort, or otherwise, at law or in equity, under
state or federal law, whether provided by statute or the common law, for damages
or any other relief, shall be resolved by binding arbitration.
          (2) It is the intention of the parties to this Agreement that the
arbitration shall be conducted pursuant to the Texas General Arbitration Act,
Tex. Civ. Prac. & Rem. Code Section 171.001 et seq. (the “Act”) as such Act is
modified by this Section 14(h). The validity, construction, and interpretation
of this Section 14(h), and all procedural aspects of the arbitration conducted
pursuant to this Section 14(h), including but not limited to, the determination
of the issues that are subject to arbitration (i.e., arbitrability), the scope
of the arbitrable issues, allegations of “fraud in the inducement” to enter into
this Agreement or this arbitration provision, allegations of waiver, laches,
delay or other defenses to arbitrability, and the rules governing the conduct of
the arbitration (including the time for filing an answer, the time for the
filing of counterclaims, the times for amending the pleadings, the specificity
of the pleadings, the extent and scope of discovery, the issuance of subpoenas,
the times for the designation of experts, whether the arbitration is to be
stayed pending resolution of related litigation involving third parties not
bound by this arbitration agreement, the receipt of evidence, the award of
attorney’s fees to the extent permitted by law or this Agreement and the like),
shall be decided by the arbitrator. In deciding the substance of the parties’
Claims, the arbitrator shall refer to the substantive laws of the State of Texas
for guidance (excluding Texas choice-of-law principles that might call for the
application of some other State’s law). Provided, however, it is expressly
agreed that notwithstanding any other provision in this Agreement to the
contrary, the arbitrator shall have absolutely no authority to award treble,
exemplary or punitive damages of any type under any circumstances regardless of
whether such damages may be available under Texas law, the law of any other
State, or federal law, or under the Act, or under the Commercial Arbitration
Rules of the American Arbitration Association, the parties hereby waiving their
right, if any, to recover treble, exemplary or punitive damages in connection
with any such Claims.
          (3) The arbitrator rendering judgment upon disputes between parties as
provided in this Section 14(h) shall, after reaching judgment and award, prepare
and distribute to the parties a writing describing the findings of fact and
conclusions of law relevant to such judgment and award and containing an opinion
setting forth the reasons for the giving or denial of any award. The award of
the arbitrator shall be final and binding on the parties, and judgment thereon
may be entered in a court of competent jurisdiction.
          (4) The arbitration proceeding shall be conducted in Houston, Harris
County, Texas. The party initiating the arbitration shall notify the American
Arbitration Association and the other party of any Claim and within thirty days
of the notice of initiation of the arbitration procedure, an arbitrator
experienced in legal contract interpretation and real estate shall be selected
in accordance with the American Arbitration Association Rules, such arbitrator
to be reasonably satisfactory to the other party. The arbitration proceeding
shall be commenced

24



--------------------------------------------------------------------------------



 



promptly and conducted expeditiously, with Seller and Purchaser each being
allocated one-half of the time for the presentation of its case. Unless
otherwise agreed to by the parties, an arbitration hearing shall be conducted on
consecutive days. The arbitrator is instructed that time is of the essence in
the arbitration proceeding, and that the arbitrator shall have the right and
authority to issue monetary sanctions against either of the parties if, upon a
showing of good cause, that party is unreasonably delaying the proceeding. The
arbitrator shall render its judgment or award within fifteen (15) calendar days
following the conclusion of the hearing. Recognizing the express desire of the
parties for an expeditious means of dispute resolution, the arbitrator shall
limit or allow the parties to expand the scope of discovery as may be reasonable
under circumstances.
          (5) To the fullest extent permitted by law, the arbitration proceeding
and the judgment award by the arbitrator shall be maintained in confidence by
the parties.
          (6) All fees of the arbitrator, and attorney fees and other costs of
arbitration, shall be awarded by the arbitrator.
          (7) The provisions of this Section 14(h) shall survive the Closing and
any termination of this Agreement.
     (i) Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing , as may be reasonably requested
by the other party in order to carry out the intent and purposes of this
Agreement. The provisions of this Section 14(i) shall survive Closing.
     (j) Public Disclosures. Neither Purchaser nor Seller will make any public
announcement, press release or discuss with the media the terms and conditions
of this Agreement and all other agreements executed in connection herewith
without the approval of the other party, but notwithstanding the foregoing,
Purchaser and Seller each acknowledge that either Party may disclose such terms
and conditions of this Agreement or any other agreement executed in connection
with this Agreement without consulting the other Party if required to do so by
any federal, state or local law, ordinance, rules or regulations (including
regulations promulgated by any applicable securities exchange), court orders,
governmental directives or judicial interpretations.
     (k) Joint and Several. The obligations of BMC-LP and BMC Inc. under this
Agreement shall be joint and several.
[Signatures follow on the next page.]

25



--------------------------------------------------------------------------------



 



     Executed as of the date first set forth above.

                 
 
                SELLER:       BMC SOFTWARE TEXAS, L.P.,             a Texas
limited partnership    
 
               
 
      By:   BMC Software Texas, Inc.,    
 
          a Texas corporation, its general partner    

             
 
           
 
  By: /s/ STEPHEN B. SOLCHER    
 
 
 
   
 
  Name:   Stephen B. Solcher    
 
  Title:   VP and Secretary    

             
 
                BMC SOFTWARE, INC., a Delaware         corporation    
 
           
 
  By: /s/ STEPHEN B. SOLCHER    
 
 
 
   
 
  Name:   Stephen B. Solcher    
 
  Title:   SVP, Chief Financial Officer & Treasurer    

                  PURCHASER:       TPG/CALSTRS, LLC,         a Delaware limited
liability company
 
                        By:   Thomas Properties Group Limited Partnership, a    
        Maryland limited partnership, its Managing
Member
 
               
 
         
By: Thomas Properties Group, Inc., a Delaware corporation, its General Partner
 
               
 
          By: /s/ TODD L. MERKLE
 
         
 
 
          Name:   Todd L. Merkle
 
          Title:   VP

Signature Page to Purchase and Sale Agreement

 